Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 1 of 9             PageID #: 12




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

ISAIAH McCOY, #A6101589,      )               CIV. NO. 20-00384 DKW-RT
                              )
          Petitioner,         )               ORDER DISMISSING PETITION
                              )               AND DENYING CERTIFICATE OF
     vs.                      )               APPEALABILITY
                              )
FRANCIS SEQUEIRA, TODD W. )
EDDINS, DAVID VAN ACKER,      )
STATE OF HAWAII,              )
                              )
          Respondents.        )
_____________________________ )

       Before the Court is pro se petitioner Isaiah McCoy’s “Petition under 28

U.S.C. [§] 2241(c)(3)[;] 28 U.S.C. [§] for A Writ of Habeas Corpus” (“Petition”).

ECF No. 1. McCoy is awaiting trial in State v. McCoy, CR. No. 19-1279 (Haw. 1st

Cir.),1 for Robbery in the Second Degree, in violation of Hawaii Revised Statutes

§ 708-841(1)(a). He challenges the revocation of his release on bail, loss of his

bail bond, imposition of a greater amount of bail, and continued pre-trial detention.

Pet. at #5.

       Because McCoy’s state criminal proceedings are clearly ongoing in the

Circuit Court of the First Circuit, State of Hawaii (“circuit court”), and he

unequivocally states that he has not appealed the revocation of release on bail or


       1
       Also referred to as 1CPC-XX-XXXXXXX. See Hawaii Judiciary Management System,
eCourt Kokua https://jimspss1.courts.state.hi.us/JIMSExternal.
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 2 of 9                     PageID #: 13




raised his claims to the Hawaii appellate courts in any manner, the Court abstains

from reviewing the Petition, and it is DISMISSED without prejudice as

unexhausted. Any request for a certificate of appealability is DENIED.

                                  I.    BACKGROUND2

       McCoy is in pre-trial custody at the Oahu Community Correctional Center

(“OCCC”), awaiting trial currently scheduled for October 11, 2020. McCoy is

representing himself in the circuit court, although he has had court-appointed

standby counsel throughout his state criminal proceedings. He challenges the

revocation of his release on bail, forfeiture of his bail bond, and reinstatement of

bail at $200,000. See https://jimspss1.courts.state.hi.us/JIMSExternal, McCoy,

1CPC-XX-XXXXXXX, Dkt. Nos. 75, 214.3 McCoy argues that the circuit court’s

finding “that there was no condition or combination of condition[s that] will

reasonably assure the appearance of McCoy when required for trial or assure the




       2
         These facts are taken from the Petition and McCoy’s state court criminal docket. See 28
U.S.C. § 2254(e)(1); McNeal v. Adams, 623 F.3d 1283, 1285 n.1 (9th Cir. 2010) (holding state
court determinations of fact are “presumed to be correct” in habeas proceedings); see also Rule
1(b) of the Rules Governing Section 2254 Cases in the United States District Courts (“Habeas
Rules”).
       3
        A court may take judicial notice of undisputed matters of public record, including court
records. See Fed. R. Evid. 201(b); United States v. Raygoza-Garcia, 902 F.3d 994, 1001 (9th
Cir. 2018); see https://jimspss1.courts.state.hi.us/JIMSExternal (State v. McCoy, 1CPC-19-
0001279; Dkt. No. 226).

                                                2
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 3 of 9                 PageID #: 14




safety of the community” is erroneous and violated his constitutional rights. ECF

No. 1 at #1.

       On or about May 1, 2020, McCoy gave a state petition for writ of habeas

corpus challenging the circuit court’s decisions to his then-standby counsel, Barry

Sooalo, Esq., to file on his behalf. He alleges that Sooalo failed to file this petition.

       McCoy argues that the revocation of bail, forfeiture of his bail bond, and

increase in bail from $100,000 to $200,000 is unconstitutional because he is

charged with “a non capital offense which is a probationable offense.” Id. at #4.

McCoy states that he has not been convicted of a crime in the past ten years, and

poses no risk to the community, nor any likelihood of failing to appear at trial.4 He

fears that his reincarceration at OCCC puts him at risk of contracting COVID-19.

He seeks reinstatement of his previous bail amount and immediate release without

imposition of another bail bond.

                                  II.   DISCUSSION

       A pre-trial detainee’s challenge to a bail determination is properly raised

under 28 U.S.C. § 2241. See Stack v. Boyle, 342 U.S. 1, 6-7 (1951); Arevalo v.

Hennessy, 882 F.3d 763, 767 (9th Cir. 2018). Under Rule 4 of the Rules


       4
        After McCoy posted a bail bond in September 2019, he was arrested on a bench warrant
at the Honolulu International Airport preparing to board a flight to Los Angeles. See McCoy,
1CPC-19-001279, Order, Dkt. No.75.

                                             3
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 4 of 9             PageID #: 15




Governing Section 2254 Cases (“Habeas Rules”), the district court is required to

perform a preliminary review of all habeas petitions, including those brought under

§ 2241. See Habeas Rule 1(b) (“The district court may apply any and all of these

rules to a habeas corpus petition not covered” by 28 U.S.C. § 2254). The court is

required to summarily dismiss a habeas petition, before ordering the respondent to

file a response, if it “plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.” Id.

A.     Exhaustion

       “[A] state prisoner must normally exhaust available state judicial remedies

before a federal court will entertain his petition for habeas corpus.” Picard v.

Connor, 404 U.S. 270, 275 (1971) (citations omitted). A petitioner’s claims are

considered exhausted only after “the state courts [have been afforded] a

meaningful opportunity to consider allegations of legal error without interference

from the federal judiciary.” Vasquez v. Hillery, 474 U.S. 254, 257 (1986) (citing

Rose v. Lundy, 455 U.S. 509, 515 (1982)). “[S]tate prisoners must give the state

courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process.” O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999). Although § 2241(c)(3) does not explicitly

require exhaustion, federal courts “require, as a prudential matter, that habeas


                                             4
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 5 of 9             PageID #: 16




petitioners exhaust available judicial . . . remedies before seeking relief under

§ 2241.” Laing v. Ashcroft, 370 F.3d 994, 997 (9th Cir. 2004) (citation omitted).

      “Where a petitioner seeks pre-conviction habeas relief, [the] exhaustion

prerequisite serves two purposes: (1) to avoid isolating state courts from federal

constitutional issues by assuring those courts an ample opportunity to consider

constitutional claims; and (2) to prevent federal interference with state

adjudication, especially state criminal trials.” Carden v. Montana, 626 F.2d 82,

83-84 (9th Cir. 1980). Although there is a narrow exception to the exhaustion

requirement for “special circumstances,” this is limited to “cases of proven

harassment or prosecutions undertaken by state officials in bad faith without hope

of obtaining a valid conviction and perhaps in other extraordinary circumstances

where irreparable injury can be shown.” Perez v. Ledesma, 401 U.S. 82, 85

(1971).

      Courts routinely hold that an excessive bail claim does not meet the “special

circumstances” standard. See, e.g., Kanongata’a v. Jones, 2020 WL 4674268, at

*2 (E.D. Cal. Aug. 12, 2020); Dudley v. Niell, 2015 WL 6855635, at *4 (N.D. Tex.

Oct. 9, 2015), adopted, 2015 WL 6809296 (N.D. Tex. Nov. 6, 2015) (“[A]

challenge to the reasonableness of a pretrial bond is cognizable in a federal habeas

corpus action after exhaustion of state court remedies.”); Lazarus v. Baca, 2010


                                           5
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 6 of 9               PageID #: 17




WL 1006572, at *6 (C.D. Cal. Mar. 17, 2010) (abstaining from considering bail

claim prior to exhaustion, noting “state proceedings provide petitioner with an

adequate opportunity to litigate her constitutional claims.”), aff’d, 389 F. App’x

700 (9th Cir. 2010).

       McCoy affirmatively states that he has not raised the issues presented in his

Petition to any state court via appeal or state petition for collateral relief.

Although he chose to represent himself in his state criminal proceedings, despite

the circuit court’s warnings of the dangers of self-representation, he fails to explain

why he is unable to raise his excessive bail claim in the state appellate courts.

Nothing within the Petition or the publicly available record in McCoy’s criminal

proceedings indicates special circumstances warranting federal intervention despite

McCoy’s failure to exhaust his claims. Accordingly, the Petition is DISMISSED

without prejudice as unexhausted.

B.     Younger Abstention

       Additionally, the Supreme Court holds that a federal court is prohibited from

enjoining a state criminal proceeding without a valid showing of “extraordinary

circumstances” warranting federal intervention. Younger v. Harris, 401 U.S. 37,

43-54 (1971); see also Gilbertson v. Albright, 381 F.3d 965, 984 (9th Cir. 2004)

(holding Younger abstention applies equally to damages actions). Under Younger,


                                            6
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 7 of 9           PageID #: 18




federal courts may not stay or enjoin pending state criminal court proceedings, nor

grant monetary damages for constitutional violations arising from them. See Mann

v. Jett, 781 F.2d 1448, 1449 (9th Cir. 1986).

      Younger abstention is appropriate when state court proceedings (1) are

ongoing; (2) implicate important state interests; and (3) provide an adequate

opportunity to raise the constitutional claims. See Middlesex Cty. Ethics Comm. v.

Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Arevalo v. Hennessy, 882 F.3d

763, 765 (9th Cir. 2018); Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617 (9th

Cir. 2003). When Younger is satisfied, a federal court may exercise jurisdiction

only when state proceedings are conducted in bad faith or extraordinary

circumstances exist. See Baffert, 332 F.3d at 617.

      First, McCoy is awaiting prosecution on state criminal charges, his criminal

proceedings are clearly ongoing, and no final judgment has been issued or sentence

imposed. See Burton v. Stewart, 549 U.S. 147, 156 (2007) (“Final judgment in a

criminal case means sentence. The sentence is the judgment.” (citation omitted)).

      Second, Hawaii has an important interest in enforcing its criminal laws and

maintaining the integrity of its criminal proceedings. See Pennzoil Co. v. Texaco,

Inc., 481 U.S. 1, 13 (1987) (explaining that enforcement of state court judgments

and orders implicates important state interests); California v. Mesa, 813 F.2d 960,


                                          7
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 8 of 9            PageID #: 19




966 (9th Cir. 1987) (“[A state’s] ability to protect its citizens from violence and

other breaches of the peace through enforcement of criminal laws is the centermost

pillar of sovereignty.”).

      Third, McCoy has challenged his allegedly excessive bail repeatedly in his

circuit court criminal proceedings, but he provides no explanation why he cannot

raise these claims on appeal. “The ‘adequate opportunity’ prong of Younger . . .

requires only the absence of ‘procedural bars’ to raising a federal claim in the state

proceedings.” Commc’ns Telesystems Int’l v. Cal. Pub. Util. Comm’n, 196 F.3d

1011, 1020 (9th Cir. 1999). There are no procedural bars preventing McCoy from

raising his excessive bail claims in the state appellate courts.

      All elements requiring Younger abstention are present here. Nothing in the

Petition or in the publicly available state court records indicates that McCoy’s state

prosecution is being conducted in bad faith or that any extraordinary circumstances

warranting intervention exist. The Court must abstain from interfering in McCoy’s

ongoing state criminal proceedings until they are concluded through direct appeal.

                  III.      CERTIFICATE OF APPEALABILITY

      Pursuant to Habeas Rule 11, a federal court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant. A certificate

of appealability may issue only “if the applicant has made a substantial showing of


                                           8
Case 1:20-cv-00384-DKW-RT Document 4 Filed 09/18/20 Page 9 of 9                               PageID #: 20




the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). McCoy fails to make

a substantial showing of the denial of a constitutional right, and the Court

DECLINES to issue a certificate of appealability.

                                           IV. CONCLUSION

         (1) The Petition for Writ of Habeas Corpus is DISMISSED without

prejudice as unexhausted and pursuant to the Younger abstention doctrine.

         (2) Any pending motions are DENIED.

         (3) Any request for a certificate of appealability is DENIED.

         (4) The Clerk of Court SHALL close the file and terminate this action.

         IT IS SO ORDERED.

         DATED: September 18, 2020 at Honolulu, Hawaii.




                                                   /s/ Derrick K. Watson
                                                   Derrick K. Watson
                                                   United States District Judge




Isaiah McCoy v. Francis Sequeira, et al; Civil No. 20-00384 DKW-RT; ORDER
DISMISSING PETITION AND DENYING CERTIFICATE OF
APPEALABILITY


McCoy v. Sequeira, et al., No. 1:20-cv-00384 DKW-RT; hab ‘19 (dsm 2241 unexh. Younger abst)


                                                           9
